Citation Nr: 0323888	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for diverticular 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs 


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel



INTRODUCTION

The veteran's active military service includes periods of 
active duty from December 1990 to May 1991 and from September 
2001 to September 2002.  He also had periods of active duty 
for training (ACDUTRA) as a member of the Air National Guard 
in 1986 and 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York RO.  


REMAND

After the filing of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, subsequent to the filing of the veteran's claim, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that service connection is warranted for 
diverticulosis and diverticulitis because they resulted from 
his period of active duty in the Persian Gulf from December 
1990 to May 1991.  He alleges that he has been experiencing 
symptoms of diverticular disease since shortly after his 
Persian Gulf service.  

The medical evidence of record shows that at a VA examination 
in April 1994, the veteran gave a history of intermittent 
diarrhea since shortly after his return from the Persian 
Gulf.  The pertinent impression on this examination was 
intermittent diarrhea.  Later medical evidence shows that 
diverticulitis was initially diagnosed in June 1999.  The 
veteran's private physician, V. Prasad Yitta, M.D., 
essentially indicated in a July 2001 statement that the 
veteran developed acute diverticulitis in 1999 and that the 
pathology report confirmed the presence of numerous 
diverticulosis, which might have developed over several years 
in the past. 

None of the medical evidence of record specifically addresses 
whether the veteran's diverticular disability is 
etiologically related to his military service.  In light of 
these circumstances and in accordance with 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c), the Board has concluded that 
the veteran should be afforded another VA examination.  

It also appears to the Board that the veteran has had 
additional periods of ACDUTRA that have not yet been 
verified.  Moreover, although a DD 214 reflecting the 
veteran's period of active duty from September 2001 to 
September 2002 has been associated with the claims folder, 
the RO has not undertaken any development to obtain service 
medical records for this period.  

The Board also notes that the RO issued a rating decision in 
June 1994, which denied service connection for both Parrot's 
disease and disability manifested by diarrhea, chills, and 
flu-like symptoms.  Subsequently, in July 1994 the veteran 
timely filed a notice of disagreement.  However, the record 
contains no Statement of the Case regarding these two issues.  
The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  After undertaking any development it 
determines to be warranted, the RO should 
readjudicate the veteran's claims for 
service connection for Parrot's disease 
and disability manifested by diarrhea, 
chills, and flu-like symptoms.  If these 
benefits are not granted to the veteran's 
satisfaction, the RO should issue a 
statement of the case and inform the 
veteran of the requirements to perfect an 
appeal with respect to the issue(s) 
addressed in the statement of the case. 

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's active service, 
including all periods of ACDUTRA as a 
member of the Air National Guard.  In 
addition, the RO should take appropriate 
steps to obtain all outstanding service 
medical records, to include all available 
records from his Air National Guard unit 
and all service medical records for the 
veteran's period of active service from 
September 2001 to September 2002.  The 
efforts to obtain such records should be 
documented.

3.  If the veteran identifies any other 
outstanding records pertaining to 
treatment or evaluation of him for 
diverticulosis or diverticulitis, the RO 
should undertake appropriate development 
to obtain copes of those records.  

4.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the etiology of his 
diverticular disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
diverticulosis with diverticulitis is 
related to his active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for diverticular 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


